Exhibit ARTICLES OF INCORPORATION OF Four Star Holdings, Inc ARTICLE 1 NAME The name of the Corporation is FOUR STAR HOLDINGS, INC. ARTICLE 2 PURPOSE The purpose or purposes of the Corporation shall be to engage in any lawful act or activity for which corporations may be organized under the Florida Business Corporation Act. ARTICLE 3 CAPITAL STOCK Section 1.The Corporation shall be authorized to issue 115,000,000 shares of capital stock, of which 100,000,000 shares shall be common stock, no par value per share (“Common Stock”), and 15,000,000 shares shall be preferred stock, par value $.001 per share (“Preferred Stock”). Section 2. The Preferred Stock may be issued from time to time in one or more series.
